Case 3:19-cv-00120-X Document 37-3 Filed 03/06/20   Page 1 of 2 PageID 259




                            Exhibit A-2
               Case 3:19-cv-00120-X Document 37-3 Filed 03/06/20                                                   Page 2 of 2 PageID 260

Andrew Lin

From:                                            Patrick Peluso <ppeluso@woodrowpeluso.com>
Sent:                                            Thursday, January 2, 2020 10:16 AM
To:                                              Bill Richmond; Andrew Lin
Subject:                                         Abboud v. Agentra


Bill and Andrew,

I hope all is well and that you both had a great holiday season. As you know by now, we noticed a Rule 30(b)(6)
deposition for 1/13. Thinking about it this morning, I think it makes sense to ask the Court to grant a slight extension of
the discovery cut-off and motion for class certification deadlines given that we're mediating on 1/24. This way we're not
spending resources unnecessarily if the mediation is successful. I would propose a discovery cut-off of 2/14 (3 weeks
after the mediation) and a class cert filing deadline of 3/2 (17 days after the discovery cut-off, which is the same number
of days between the discovery cut-off and the class cert deadline under the existing schedule).

Let me know your thoughts.

Best,
Pat

--

Patrick H. Peluso I Woodrow & Peluso LLC
3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210
720.213.0676 (direct) l 303.927.0809 (fax)
ppeluso@woodrowpeluso.com l www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the property of
Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or otherwise exempt and is intended only for the
individual to whom it was addressed and others who have been specifically authorized to receive it. If you have received this
communication in error and are not an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy,
use, or disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please delete the e-mail.
Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice contained in this communication (including any attachments) is not
intended to be used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue Code or (ii) promoting, marketing or recommending to
another person any tax-related matter.




                                                                                      1
